UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X


UNITED STATES OF AMERICA

                          -against-                                MEMORANDUM & ORDER

GREG CANTONI,                                                      l 8-cr-562 (ENV)

                                            Defendant.
-------------------------------------------------------------- X


VITALIANO,DJ.

        On April 12,2019,a jury returned a verdict,finding defendant Greg Cantoni guilty of

one count of bank robbery, related to the robbery of an M&T Bank branch in Staten Island.

Following jury deadlock,a mistrial was declared as to two other counts,related to two additional

charged bank robberies. After the jury returned its verdict,Cantoni renewed his motion for a

judgment of acquittal,pursuant to Rule 29 of the Federal Rules of Criminal Procedure.

        The Court has been advised by the parties that the government intends to move to dismiss

counts one and three of the indictment at sentencing,following a mistrial on those counts. For

that reason,the branch of the motion as to those counts is denied as moot.

        With respect to count two,on which the jury returned a verdict of guilty, the motion is

denied. The expert testimony placing Cantoni's palm print on the demand note presented at the

M&T Bank branch,coupled with the analysis placing Cantoni's cell phone at or near the bank

during the charged robbery,as well as the other evidence brought forth at trial,makes it clear

that,"viewing the evidence in the light most favorable to the prosecution, [a] rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt," Jackson v.

Virginia, 443 U.S. 307,319,99 S. Ct. 2781,2789,61 L. Ed. 2d 560 (1979); accord United States

v. Kirsch, 903 F.3d 213,229 (2d Cir. 2018).


                                                         1
      For the foregoing reasons, defendant's motion is denied.

     · So Ordered..

Dated: Brooklyn, New York
       April 30, 2019

                                                        /s/ Hon. Eric N. Vitaliano
                                                        ERIC N. VITALIANO
                                                        United States District Judge




                                              2
